Exhibit 10.1

 

EIGHTH AMENDMENT dated as of May 20, 2011 (this “Amendment”), to the CREDIT
AGREEMENT dated as of August 15, 2008, as heretofore amended (as so amended, the
“Credit Agreement”), among CEPHALON, INC., a Delaware corporation, the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders whose signatures appear below,
constituting at least the Required Lenders, are willing to amend the Credit
Agreement on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

 

SECTION 2.  Amendments to the Credit Agreement.  (a)  Section 1.01 of the Credit
Agreement is hereby amended by inserting in the appropriate alphabetical place
the following new defined term:

 

“CG” means ChemGenex Pharmaceuticals Limited, an Australian company.

 

“CG Equity Interests” means the common stock of CG and the Australian Stock
exchange-listed CG options that are the subject of the takeover bid of CG
Mergerco announced on March 29, 2011.

 

“CG Mergerco” means Cephalon CXS Holdings Pty Ltd, an Australian company which
is a special purpose wholly owned Subsidiary that will purchase CG Equity
Interests pursuant to the CG Transactions.

 

“CG Transactions” means (a) the purchase or other acquisition by CG Mergerco (in
a single transaction or a series of related transactions) of CG Equity
Interests, (b) any capital contributions or loans or advances by CIH to CG
Mergerco (and any intermediate contributions, loans or advances to other wholly
owned subsidiaries for the purpose of providing such funds, directly or
indirectly, to CG Mergerco) of the funds to make the purchase or other
acquisition referred to in clause (a), (c) any merger of CG Mergerco with and
into CG and (d) any subsequent transfer of CG Equity Interests from CIH to any
Foreign Subsidiary;

 

--------------------------------------------------------------------------------


 

provided that (1) the purchase or other acquisition of CG Equity Interests
referred to in clause (a) above shall have been consummated on or prior to
August 15, 2011, and (2) no part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any CG Equity Interests.

 

(b)  Section 5.03(a) of the Credit Agreement is hereby amended by inserting at
the end thereof the following phrase:  “; provided that CIH shall not be
required to cause the Guarantee and Collateral Requirement to be satisfied with
respect to any Equity Interests in CG or CG Mergerco unless CIH continues to
hold such Equity Interests as of August 15, 2011”.

 

(c)  Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (bb), (ii) replacing the period at the end of clause
(cc) with “; and” and (iii) adding the following new clause:

 

(dd)  any of the CG Transactions.

 

(d)  Section 6.09 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (d), (ii) replacing the period at the end of clause
(e) with “, and” and (iii) adding the following new clause:

 

(f)  any of the CG Transactions.

 

SECTION 3.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and to each of the Lenders, as of the
Amendment Effective Date (as defined below), that:

 

(a)  The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action.  This Amendment has
been duly executed and delivered by the Borrower and this Amendment and the
Credit Agreement, as amended by this Amendment, constitute legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(b)  The representations and warranties of the Borrower and the Subsidiary Loan
Parties set forth in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Amendment Effective Date,
except in the case of any such representation or warranty that expressly relates
to an earlier date, in which case such representation or warranty is true and
correct in all material respects on and as of such earlier date.

 

(c)  On and as of the Amendment Effective Date, after giving effect to this
Amendment, no Default has occurred and is continuing.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.  Effectiveness.  This Amendment shall become effective, as of the
date first above written, on the date (the “Amendment Effective Date”) on which
the Administrative Agent shall have received duly executed counterparts hereof
that, when taken together, bear the authorized signatures of the Borrower and
Lenders constituting at least the Required Lenders, provided that the
Administrative Agent shall have received all fees and other amounts due and
payable to it or any of its Affiliates on or prior to the Amendment Effective
Date, including reimbursement of all reasonable and documented out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed by the Borrower under the Credit Agreement.

 

SECTION 5.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

 

(b)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby. 
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 6.  Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.  Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

SECTION 10.  Administrative Agent’s Expenses.  Without limiting the Borrower’s
obligations under Section 9.03 of the Credit Agreement, the Borrower agrees to
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

CEPHALON, INC.,

 

 

 

 

by

 

 

 

/s/ Wilco Groenhuysen

 

 

Name: Wilco Groenhuysen

 

 

Title: Exec. V.P. and CFO

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

 

by

 

 

 

/s/ Eugene M. Kennedy

 

 

Name:

Eugene M. Kennedy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO

CEPHALON, INC. CREDIT AGREEMENT

 

 

Name of Institution:

Bank of America, N.A.

 

 

 

by

 

 

 

/s/ Yinghua Zhang

 

 

Name:

Yinghua Zhang

 

 

Title:

Vice President

 

 

 

Name of Institution:

Barclays Bank PLC

 

 

 

by

 

 

 

/s/ Lisa Minigh

 

 

Name:

Lisa Minigh

 

 

Title:

Assistant Vice President

 

 

 

Name of Institution:

Citizens Bank of Pennsylvania

 

 

 

by

 

 

 

/s/ Jonathan H. Spzogell

 

 

Name:

Jonathan H. Spzogell

 

 

Title:

Senior Vice President

 

 

 

Name of Institution:

Deutsche Bank AG New York Branch

 

 

 

by

 

 

 

/s/ Frederick W. Laird

 

 

Name:

Frederick W. Laird

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

Name of Institution:

U.S. Bank, National Association

 

 

 

by

 

 

 

/s/ Jennifer Hwang

 

 

Name:

Jennifer Hwang

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

EIGHTH AMENDMENT TO

CEPHALON, INC. CREDIT AGREEMENT

 

 

Name of Institution:

Wells Fargo Bank, N.A.

 

 

 

by

 

 

 

/s/ John M. Fessick

 

 

Name:

John M. Fessick

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------